Appeal from an order of the Family Court, Erie County (Janice M. Rosa, J.), entered October 26, 2001. The order revoked a suspended judgment entered upon an admission of permanent neglect and transferred custody of respondent’s children to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order revoking a suspended judgment entered upon an admission of permanent neglect and transferring custody of her children to petitioner. Family Court’s finding following an evidentiary hearing that respondent failed to comply with certain conditions of the suspended judgment is supported by a preponderance of the evidence (see Matter of Rebecca F., 286 AD2d 985, 986 [2001]). Thus, the court’s revocation of the suspended judgment was not an improvident exercise of discretion (see id.; Matter of La’Quan De’Vota H., 259 AD2d 486, 487 [1999]). Present—Pigott, Jr., PJ., Green, Pine, Hurlbutt and Scudder, JJ.